Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Non-Statutory Obviousness-Type Double Patenting-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The provisional rejection of claims 155-158 on the ground of nonstatutory double patenting as being unpatentable over: i) claims 1-2, 4-8, 12-13, 20-24 and 31-36 of U.S. patent application No. 16/646,552; and ii) claims 37, 40-44, 49, 57-58, 155-159, 162 and 165-168 of U.S. patent application No. 16/141,881, is withdrawn because the Applicants have submitted a Terminal Disclaimer under 37 C.F.R. § 1:32 l(c), in the response filed on 11/22/2021.

Claim Rejections - 35 USC § 101-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 155-168 under 35 U.S.C. 101, is withdrawn because of the Applicants’ arguments on the grounds that the instant claims (e.g., claim 155) do not recite nor are they directed  to a correlation between the presence of the recited proteins and pregnancy (see page 8 of Remarks filed on 11/22/2021). Applicants’ arguments have been fully considered and are found to be persuasive.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 155 and 159-168 under 35 U.S.C. 103 as being unpatentable over Burwick (U.S. Pub. NO. 20150330989, published, 11/19/2015, cited in the previous Office action) in view of: i) Stepan (Cytokine, 2013, 62, 322-326, v); and ii) Holets (Biology of Reproduction, 2006, 74, 352-358, cited in the previous Office action), is withdrawn in view of the amendment claim 155 to change the scope of the invention from “contacting the biological sample” to “contacting the serum sample”.
The rejection of claims 155-168 are rejected under 35 U.S.C. 103 as being unpatentable over Burwick (U.S. Pub. NO. 20150330989, published, 11/19/2015, cited in the previous Office action) in view of: i) Stepan (Cytokine, 2013, 62, 322-326, v); and ii) Holets (Biology of Reproduction, 2006, 74, 352-358, cited in the previous Office action), as applied to claims 155 and 159-168 above, and further in view of: i) Robinson  (AM J Obstetrics & Gynecology, 2007, 197, 174e1-174e5, cited in the previous Office action); and ii) Siddqui (AM J Obstetrics & Gynecology, 2016, 215(3), 361e1-361e15, cited in the previous Office action), is withdrawn in view of the amendment claim 155 to change the scope of the invention from “contacting the biological sample” to “contacting the serum sample”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A method for detecting PLGF; sFlt1; KIM-1; FGF21; and CD274, in a serum sample of a pregnant human female, comprising contacting the serum sample with at least five different probes, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art, Burwick (U.S. Pub. NO. 20150330989, published, 11/19/2015, cited in the previous Office action), teaches methods, systems and kits for the diagnosis of PE, comprising assaying a biological sample obtained from a subject to determine the level of a PE biomarker (PLGF, sFlt1 and KIM1), using Burwick does not teach detection of PLGF, sFlt1 and KIM1 in a serum sample of a pregnant human female. 
	Furthermore, the unexpected and surprising observation of an increased in sensitivity and changes in “false negative samples” by the inclusion of KIM1 and FGF21 in the detection method (see pages 14-18 of Remarks filed on 11/22/2021 and pages 1-9 of the declaration of Dr. Mathew Cooper filed on 11/22/2021), could not have been predicted by the prior art.

Conclusions
Claims 155-168 and 176-177 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629